  Case 5:14-cv-01317-DNH-ATB Document 107 Filed 06/11/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF NEW YORK


                                         )
CAYUGA NATION, CLINT HALFTOWN,           )
TIMOTHY TWOGUNS, GARY WHEELER,           )
DONALD JIMERSON, MICHAEL                 )
BARRINGER, RICHARD LYNCH, B.J.           )
RADFORD, AND JOHN DOES 8-20,             )
                                         )
            Plaintiffs,                  )
                                         )
            v.                           )
                                         )
HOWARD TANNER, VILLAGE                   )                No. 5:14-cv-1317-DNH-ATB
OF UNION SPRINGS CODE ENFORCEMENT )
OFFICER, IN HIS OFFICIAL CAPACITY;       )
BUD SHATTUCK, VILLAGE OF UNION           )
SPRINGS MAYOR, IN HIS OFFICIAL           )
CAPACITY; CHAD HAYDEN, VILLAGE OF )
UNION SPRINGS ATTORNEY, IN HIS           )
OFFICIAL CAPACITY; BOARD OF              )
TRUSTEES OF THE VILLAGE OF UNION         )
SPRINGS, NEW YORK; AND THE VILLAGE )
OF UNION SPRINGS, NEW YORK,              )
                                         )
            Defendants.                  )
________________________________________ )

              NOTICE OF MOTION TO DISMISS COUNTERCLAIM

       PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law in

support of the Motion to Dismiss Counterclaim, the Stipulation dated June 11, 2019, and

upon all pleadings and prior papers by and between the parties in this action, Plaintiffs

(through their attorneys, Jenner & Block LLP) will jointly move this Court at the Alexander

Pirnie U.S. Courthouse, 10 Broad Street, Utica, New York, on June 28, 2019, at 2:00 p.m.,

before the Hon. David N. Hurd, United States District Court Judge, for an Order dismissing
  Case 5:14-cv-01317-DNH-ATB Document 107 Filed 06/11/19 Page 2 of 2



the Counterclaim filed with Defendants’ Answer, as set forth in the accompanying

Proposed Order.



DATED: June 11, 2019




                                 By:     /s/ David W. DeBruin
                                        David W. DeBruin (pro hac vice)
                                        JENNER & BLOCK LLP
                                        1099 New York Ave. NW Suite 900
                                        Washington, DC 20001

                                        Attorney for Plaintiffs




                                       1
